DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claim 9 recites the limitation "acquiring said images" and “said sensors” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aminpour (U.S. Patent No. 9,895,819) in view of Gilpatrick (U.S. Patent No. 5,015,849).
Regarding claim 1, Aminpour teaches a method for printing and automatically cutting a textile sheet (190), said method comprising: arranging a textile sheet (190), printing a plurality of patterns on said textile sheet (Col. 4, Lines 51-63); automatically cutting said plurality of patterns (188)(Col. 4, Lines 51-63) on said textile sheet (Figure 4); wherein printing the plurality of patterns comprises printing markings on said textile sheet, said markings representing useful information for said automatic cutting and/or for treatment of said textile sheet and/or of said cut patterns (Col. 6, Lines 1-15), said markings also being printed using an ink (Col. 4, Lines 44-47), and wherein the method comprises detecting said printed markings, obtaining said information from said detected markings and carrying out said automatic cutting and/or said treatment as a function of said obtained information (Col. 4, Lines 44-63).
Aminour does not provide an ink that is substantially invisible to the human eye and having an emission peak at a wavelength greater than 700nm.
	Gilpatrick teaches it is known in the marking of textile substrates to incorporate a marking system utilizing an ink that is substantially invisible to the human eye (Col. 1, Lines 4-12) and having an emission peak at a wavelength greater than 700nm (Col. 2, Lines 16-41 and (Col. 5, Lines 27-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Aminour to incorporate the teachings of Gilpatrick to provide a marking system using an invisible ink with a  wavelength greater than 700nm. In doing so, it allows for an effective marking to be utilized that does not exaggerate the visual impact of the workpiece.

Regarding claim 2, the modified device of Aminour provides wherein said ink has an emission peak at a wavelength greater than or equal to 720 nm, and/or less than 2500 nm (Gilpatrick Col. 2, Lines 16-41 and (Col. 5, Lines 27-39).
Regarding claim 3, the modified device of Aminour provides wherein said ink has an absorption peak at a wavelength greater than or equal to 700 nm, and preferably greater than or equal to 725 nm (Gilpatrick Col. 2, Lines 16-41 and (Col. 5, Lines 27-39).

Regarding claim 4, the modified device of Aminour provides wherein said markings comprise one or more of the following markings: markers representing a position and/or orientation in the space of the textile sheet or of the patterns, markings representing a cutting contour for cutting out the patterns , markings uniquely identifying the patterns, and markings representing instructions for treatment of the patterns (Aminour Figure 4 and Col. 4, Lines 21-63 and Col. 6, Lines 7-15.

Regarding claim 5, the modified device of Aminour provides wherein said markings representing a cutting contour for cutting out said patterns comprise a line marked out on, or at a predetermined distance from, said cutting contours (Aminour Figure 4).
Regarding claim 6, the modified device of Aminour provides, wherein said markings  representing a cutting contour for cutting out the patterns and/or said markings uniquely identifying the patterns and/or said markings representing instructions for treatment of the patterns, are at least partially printed within, or on, cutting contours or cutting out said patterns (Aminour Figure 4 and Col. 4, Lines 21-63 and Col. 6, Lines 7-15).
Regarding claim 7, the modified device of Aminour provides said markings representing a cutting contour for cutting out the patterns  and/or said markings uniquely identifying the patterns and/or said markings representing instructions for treatment of the patterns, are entirely printed within, or on, cutting contours for cutting out said patterns (Aminour Figure 4 and Col. 4, Lines 21-63 and Col. 6, Lines 7-15).
Regarding claim 8, the modified device of Aminour provides wherein detecting said printed markings comprises acquiring images (Aminour Col. 5, Lines 1-8) of said printed textile sheet using sensors sensitive to radiation with wavelengths greater than 700 nm (Gilpatrick Col. 2, Lines 16-41 and Col. 5, Lines 27-39; Aminour Col. 9, Lines 24-55).

Regarding claim 10, the modified device of Aminour provides wherein said ink has an emission peak at a wavelength greater than or equal to 750 nm, and/or less than 2500 nm, and less than or equal to 2500 nm (Gilpatrick Col. 2, Lines 16-41 and (Col. 5, Lines 27-39).
Regarding claim 11, the modified device of Aminour provides wherein said ink has an emission peak at a wavelength less than or equal to 2000 nm (Gilpatrick Col. 2, Lines 16-41 and (Col. 5, Lines 27-39).
Regarding claim 12, the modified device of Aminour provides wherein said ink has an absorption peak at a wavelength greater than or equal to 725 nm (Gilpatrick Col. 2, Lines 16-41 and (Col. 5, Lines 27-39).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aminpour (U.S. Patent No. 9,895,819) in view of Gilpatrick (U.S. Patent No. 5,015,849) as applied to claim 1 above, and further in view of Lerner (U.S. Patent No.4,926,048).
Regarding claim 9, the modified device of Aminour does not provide wherein acquiring said images comprises filtering incident radiation on said sensors using an optical filter configured to block visible radiation and to allow radiation with a wavelength greater than 700 nm to pass.
Lerner teaches it is known to utilize an optical filter configured to block visible radiation and to allow radiation on specific wavelengths (Col. 5, Lines 17-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Aminour to incorporate the teachings of Lerner to provide the imaging system with an optical filter to only allow radiation of specific wavelengths to be visible. In doing so, Since the information can be used without disrupting the appearance of the workpiece.
As such, the modified device of Aminour in view of Lerner provides wherein acquiring said images (Aminour Col. 9, Lines 24-55) comprises filtering incident radiation on said sensors using an optical filter configured to block visible radiation (Lerner Col. 5, Lines 17-43) and to allow radiation with a wavelength greater than 700 nm to pass (Gilpatrick Col. 2, Lines 16-41 and Col. 5, Lines 27-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/   05/20/2022Examiner, Art Unit 3724